Name: Commission Regulation (EC) No 723/96 of 3 April 1996 amending Regulation (EC) No 2009/95 laying down detailed rules for the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1975/95
 Type: Regulation
 Subject Matter: political geography;  agricultural activity;  cooperation policy;  trade policy
 Date Published: nan

 23 . 4. 96 EN Official Journal of the European Communities Mo L 100/9 COMMISSION REGULATION (EC) No 723/96 of 3 April 1996 amending Regulation (EC) No 2009/95 laying down detailed rules for the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1975/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1 995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), as last amended by Regulation (EC) No 686/96 (2), and in particular Article 4 thereof, Whereas Regulation (EC) No 686/96 includes Turkme ­ nistan amongst the countries to receive free supplies; whereas the same detailed rules of application must be extended to that country, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Commission Regulation (EC) No 2009/95 (3) is hereby replaced by the following: 'Article 1 This Regulation shall apply to the free supply of agri ­ cultural products from intervention stocks or of food ­ stuffs belonging to the same group of products to Georgia, Armenia, Azerbaijan , Kyrgyzstan, Tajikistan and Turkmenistan pursuant to Regulation (EC) No 1975/95, prejudice to any additional provi ­ sions adopted for particular supplies.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 191 , 12. 8 . 1995, p. 2 . I1) OJ No L 97, 18 . 4. 1996, p. 1 . (3) OJ No L 196, 19 . 8 . 1995, p. 4 .